Name: Commission Regulation (EC) No 1007/2002 of 12 June 2002 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R1007Commission Regulation (EC) No 1007/2002 of 12 June 2002 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Official Journal L 153 , 13/06/2002 P. 0008 - 0008Commission Regulation (EC) No 1007/2002of 12 June 2002amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13 thereof,Whereas:(1) Commission Regulation (EEC) No 3846/87(3), as last amended by Regulation (EC) No 749/2002(4), establishes an agricultural product nomenclature for export refunds on the basis of the combined nomenclature. The former nomenclature specifies additional requirements for use of the product code for maltodextrine powder for which a refund is granted.(2) Practice has demonstrated that maltodextrine powder cannot be manufactured in crystal form, the particles in question actually being present in solid form. The description of the product should be changed accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Sector 3 of Annex I to Regulation (EEC) No 3846/87 is amended as follows:The description of goods falling within code 1702 90 50 91/00 is replaced by the following: "Maltodextrine, in the form of a white solid, whether or not agglomerated."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to applications still outstanding at the time of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 366, 24.12.1987, p. 1.(4) OJ L 115, 1.5.2002, p. 20.